Citation Nr: 1633146	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-29 911	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a back condition.

4.  Entitlement to service connection for degenerative arthritis of the left knee.

5.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right heel condition.

6.  Entitlement to a disability rating in excess of 0 percent for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012, June 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

On VA Form 9s dated in September 2013 (two separate forms) and April 2015, the Veteran requested a Board videoconference hearing.  The Veteran was scheduled for the requested hearing on August 10, 2016.  The Board received notification from the Agency of Original Jurisdiction (AOJ) that per documentation at the AOJ, the Veteran withdrew his hearing and his appeal.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


